DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2017/0093329) in view of .
As to claim 2, Jensen discloses (fig. 1) a solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) comprising: a solar tracker (110) supporting a plurality of solar modules (140), (paragraphs [0019]-[0020]); (fig. 2, fig. 3) a drive device (150, 151, 152) coupled to the solar tracker (110) and configured to rotate (rotate) the solar tracker (110) about an axis (axis), (paragraphs [0021], [0023]-[0025], [0038]); a circuit (500) supported by the solar tracker (110) and configured to power (power) the drive device (150, 151, 152) and to charge (charge) a battery (170) supported by the solar tracker (110), (paragraphs [0038], [0055]-[0058]); and (fig. 3) a controller (154) in communication with a memory (memory), the memory (memory) storing (storing) thereon instructions (instructions) that when executed (execute) by the controller (154) cause the controller (154) to: receive forecast data (precipitation, cloudy conditions, hazardous wind conditions, local environmental conditions), (paragraphs [0038], [0042]-[0044]) for the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site); determine, based on forecast data (precipitation, cloudy conditions, hazardous wind conditions, local environmental conditions), a diffuse angle adjustment (rotate through a range of angles, adjust the angle, providing movement), (paragraphs [0023]-[0024], [0042]-[0044]); and output a signal (electricity, charge, 6,000 mW, signals) to the drive device (150, 151, 152) to rotate (rotate) the solar tracker (110) to a desired angle (angle) based on the diffuse angle adjustment (rotate through a range of angles, adjust the angle, providing movement), (paragraphs [0023]-[0024], [0027], [0038], [0040]). Jensen fail to disclose a power strip supported by the solar tracker and configured to power the drive device and to charge a battery supported by the solar tracker. Polizzi discloses (fig. 1) a power strip (10) located on any suitable surface and configured to charge a battery (rechargeable batteries), (paragraphs [0078], [0111]-[0112]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jensen to include a power strip that can be supported on any suitable surface to be exposed to light and configured to charge a battery as taught by Polizzi wherein the charge is sufficient to provide power to other components parts of the solar tracking system, i.e., a drive motor to rotate the tracker array to and from a stowing position for at least several days. 
As to claim 3, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraph [0010], [0034], [0040]) wherein the diffuse angle adjustment (rotate through a range of angles, adjust the angle, providing movement) modifies a solar tracker (110) target angle (rotate through a range of angles) based on a sun position angle (to track the progression of the sun through the sky), (paragraphs [0023]). 
As to claim 7, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the forecast data (precipitation, cloudy conditions, hazardous wind conditions, local environmental conditions), (paragraphs [0038], [0042]) is received periodically (receive status updates throughout the day and night), (paragraph [0043]).
As to claim 14, Jensen discloses (fig. 2) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) further comprising a local solar measurement device (142), (paragraph [0029]).
As to claim 15, Jensen discloses (fig. 2) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the local solar measurement device (142) is selected from the group consisting of a radiation sensor (photosensor), optical sensor (photosensor) and combinations thereof, (paragraph [0029]).
As to claim 16, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the local solar measurement device (140) is a photovoltaic reference cell (photovoltaic module, solar panel), (paragraphs [0020]).
As to claim 17, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the local solar measurement device (200) is a weather station (substation) configured to measure (measuring) weather (local environmental conditions, flood, earthquake) within the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site) and generate local weather data (measured data), (paragraph [0022]).
As to claim 18, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein (fig. 3) the controller (154), (paragraph [0038]) further executes (executes) an instruction (instructions) to transmit local weather data (local environmental conditions, local conditions specific) to an external weather forecasting service (centralized control station, substation 200), (paragraphs [0022], [0044]).
As to claim 19, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the received forecast data (local environmental conditions) is from the external weather forecasting service (centralized control station, substation 200), (paragraphs [0022], [0040]).
As to claim 20, Jensen discloses (fig. 1) the solar power plant (solar power sites, industrial-scale solar power sites, solar power array site), (paragraphs [0010], [0034], [0040]) wherein the controller (154) further executes (executes) an instruction (instruction) to query (warnings) the external weather forecasting service (centralized control station, substation 200) to periodically (incremental, status update throughout day and night, continuous, intermittent repeated) receive the forecast data (local environmental conditions), (paragraphs [0024], [0043]-[0044].
Allowable Subject Matter
Claims 4-6, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record fail to disclose wherein the diffuse angle adjustment is a gain factor applied to the solar angle target angle, wherein the controller further executes an instruction to determine whether the solar tracker is in a backtracking mode, wherein the memory further stores a topography of the solar plant, further comprising a diffuse fraction index, and wherein the diffuse fraction index correlates the forecast data with a diffuse angle adjustment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878